DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending in this application and were examined on their merits.

The objection to the Specification because of minor informalities in the Cross-Reference to Related Applications and the improper use of Trademarks has been withdrawn due to the Applicant’s amendments to the claims filed 02/02/2021.

The rejection of Claims 1-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10/323,264 B2, has been withdrawn due to the Applicant’s filing of a Terminal Disclaimer on 02/02/2021.

Response to Arguments

Applicant’s arguments, see Remarks, filed 02/02/2021, with respect to the above objections/rejection have been fully considered and are persuasive.  The objections/rejection have been withdrawn. 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a dehydratase having an amino acid sequence identical to a protein having the amino acid sequence of SEQ ID NO: 1 or 3, does not reasonably provide enablement for a dehydratase that is at least 80% identical to a protein having the amino acid sequence of SEQ ID NO: 1 or 3.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of proteins broadly encompassed by the claims and the claims broadly encompass a significant number of inoperative embodiments. 
i.e., expectantly intolerant to modification), and (2) detailed knowledge of the ways in which the protein's structure relates to its function.

However, the problem of predicting protein structure from mere sequence data of a single protein and in turn utilizing predicted structural determination to ascertain functional aspects of the protein and finally what changes can be tolerated with respect thereto is extremely complex and well outside the real routine of experimentation.  One of the main considerations to be made in determining whether undue experimentation is required is the amount of experimentation required. See In re Wands, 8 USPQ2d 1400 (CAFC 1988).  Even if substitutions with natural 20 amino acids encoded by DNA were the only modifications, the instant claims would still broadly encompass a multitude of species; calculated as 20n * (length)!/N/(length-N)! , wherein “20” is the number of natural amino acids encoded by DNA, “N” is the number of positions where substitutions can occur, “!” is the factorial symbol, 7” is the division symbol and “length” is the total number of amino acids in the protein or peptide.  A polypeptide chain of 100 amino acids could exist in 10,130 combinations.  


While recombinant and mutagenic techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications of other types and the positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining similar biological activity are limited in any protein/enzyme.  The result of such modifications is unpredictable based on the Instant specification and the State of the Art.  For example, Seffernick et al., previously cited, discloses two enzymes which share 98% sequence identity but have different functionality (Pg. 2405, Abstract) and Wells et al., previously cited, teaches that as little as a single mutation to an amino acid sequence can cause significant changes in enzyme stability and activity (Pg. 8509, Abstract).  One skilled in the art would expect any tolerance to modification shown for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.  The sequence of some proteins is highly conserved and one skilled in the art would not expect tolerance to any amino acid modifications in such proteins.  The specification does not support the scope of the claims which encompass all modifications because the specification does not disclose the following:
a)    The amino acid sequences for the claimed protein variants;
b)    The general tolerance to modification and extent of such tolerance;
c)    The specific positions and regions of the sequence(s) which can be predictably modified and which regions are critical;
d)    What variants, if any, can be made which retain the biological activity of the naive protein(s); and

f) The specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.

Thus, Applicants have not provided sufficient guidance to enable one of skill in the art to make and use the claimed protein(s) in a manner reasonably correlated with the scope of the claims, broadly including any number of additions, deletions, or substitutions and fragments of any size while still resulting in a functional dehydratase, as claimed.  Claims 2-9 are rejected as being dependent upon rejected Claim 1.

Response to Arguments

Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. 

The Applicant argues, citing the Specification at Paragraph [0041], that dehydratase activity is defined and provides examples of enzymes possessing said activity (Remarks, Pg. 1, Lines 20-26).




This is not found to be persuasive for the following definition, the general disclosure of a definition of “dehydratase” activity and provision of a few exemplary enzymes possessing this activity does not reasonably provide enablement for the full scope of the claimed invention, specifically for any dehydratase that is at least 80% identical to a protein having the amino acid sequence of SEQ ID NO: 1 or 3, as discussed in the above rejection.

The Applicant argues, citing the Specification at Paragraph [0042] that enzymes possessing “dehydratase” activity for use in the invention are not limited as long as they are capable of converting 3-Hib-CoA to methacrylyl-CoA and provides some exemplary origins of said enzymes (Remarks, Pg. 1, Lines 27-30 and Pg. 2, Lines 1-3).

This is not found to be persuasive for the following definition, the general disclosure of a definition of enzymes possessing “dehydratase” activity and provision of a few exemplary origins of said enzymes possessing this activity does not reasonably provide enablement for the full scope of the claimed invention, specifically for any dehydratase that is at least 80% identical to a protein having the amino acid sequence of SEQ ID NO: 1 or 3, as discussed in the above rejection.

The Applicant argues, citing Paragraph [0043] of the Specification, that selection of microorganism-derived dehydratases for use in the claimed embodiments requires complete genome sequencing which is used to fine homologous genes to analyze and select suitable enzymes (Remarks, Pg. 2, Lines 4-15).
This is not found to be persuasive for the following reasons, while gene-sequencing and homology matching may be known in the art and familiar to the ordinary artisan, it is not routine in the art to screen for multiple substitutions or multiple modifications of other types and positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining similar biological activity are limited in any protein/enzyme.  The problem of predicting protein structure from mere sequence data of a single protein and in turn utilizing predicted structural determination to ascertain functional aspects of the protein and finally what changes can be tolerated with respect thereto is extremely complex and well outside the realm of routine experimentation.  Thus, the general disclosure of known methods of gene sequencing and homology matching to select enzymes possessing “dehydratase” activity does not reasonably provide enablement for the full scope of the claimed invention, specifically for any dehydratase that is at least 80% identical to a protein having the amino acid sequence of SEQ ID NO: 1 or 3, as discussed in the above rejection.

The Applicant argues, citing the Specification at Paragraph [0044], that dehydratases of the instant invention are selected by introducing a gene assumed to have dehydratase activity into a generally available host vector system, recombinantly expressing the protein in in a transformed microorganism and then testing the enzyme by contact with 3-Hib-CoA substrate and determining if methacrylyl-CoA is produced (Remarks, Pg. 2, Lines 16-23).

This is not found to be persuasive for the following reasons, as discussed in the prior action and above, while recombinant and mutagenic techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications of other types and the positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining similar biological activity are limited in any protein/enzyme.  The result of such modifications is unpredictable based on the Instant specification and the State of the Art.  One skilled in the art would expect any tolerance to modification shown for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.  The sequence of some proteins is highly conserved and one skilled in the art would not expect tolerance to any amino acid modifications in such proteins.  Thus, the general disclosure of known methods of recombinantly producing and testing putative “dehydratase” enzymes does not reasonably provide enablement for the full scope of the claimed invention, specifically for any dehydratase that is at least 80% identical to a protein having the amino acid sequence of SEQ ID NO: 1 or 3, as discussed in the above rejection.

The Applicant argues, citing the Specification at Paragraph [0060], that the percent sequence homology may be determined using sequence analysis software and that a “dehydratase” related to the instant invention includes a protein having an amino acid sequence with one or more deletions, additions, insertions or substitutions into the amino acid sequence of SEQ ID NO: 1 or 3 and possessing dehydratase activity (Remarks, Pg. 2, Lines 24-31).
This is not found to be persuasive for the following reasons, as discussed in the prior action and above, while general techniques of determination of sequence homology are known, it is not routine in the art to screen for multiple substitutions or multiple modifications of other types (deletions, additions, insertions) and the positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining similar biological activity are limited in any protein/enzyme.  The result of such modifications is unpredictable based on the Instant specification and the State of the Art.  One skilled in the art would expect any tolerance to modification shown for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.  The sequence of some proteins is highly conserved and one skilled in the art would not expect tolerance to any amino acid modifications in such proteins.  Thus, the general disclosure of known methods of recombinantly producing and testing putative “dehydratase” enzymes does not reasonably provide enablement for the full scope of the claimed invention, specifically for any dehydratase that is at least 80% identical to a protein having the amino acid sequence of SEQ ID NO: 1 or 3, as discussed in the above rejection.

The Applicant cites the Specification at Paragraphs [0061]-[0067] as indicating exemplary modifications (deletions, substitutions, additions and insertions) which may be performed on SEQ ID NOs 1 or 3 (Remarks, Pg. 2, Lines 32-43 and Pg. 2, Lines 1-2).

 This is not found to be persuasive for the following reasons, as discussed in the prior action and above, it is not routine in the art to screen for multiple substitutions or multiple modifications of other types (deletions, additions, insertions) and the positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining similar biological activity are limited in any protein/enzyme.  The result of such modifications is unpredictable based on the Instant specification and the State of the Art.  One skilled in the art would expect any tolerance to modification shown for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.  The sequence of some proteins is highly conserved and one skilled in the art would not expect tolerance to any amino acid modifications in such proteins.  Thus, the general disclosure of exemplary modifications (deletions, substitutions, additions and insertions) does not reasonably provide enablement for the full scope of the claimed invention, specifically for any dehydratase that is at least 80% identical to a protein having the amino acid sequence of SEQ ID NO: 1 or 3, as discussed in the above rejection.

The Applicant argues that the disclosure of the two specific sequences, coupled with the above guidance in the Specification, would enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  Applicant notes that they are unaware of any material encompassed by the claims and need not identify any material which work as claimed but less effectively or disclose every variant of the 80% or more sequences relative to SEQ ID NOs 1 or 3 to obtain a patent (Remarks, Pg. 3-17).
This is not found to be persuasive for the following reasons, as discussed in the prior action and in the responses to arguments above, the instantly filed disclosure, especially in view of the highly generalized techniques and exemplary teachings therein, would not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  With regard to the inoperative embodiments, the ordinary artisan would be faced with an undue amount of experimentation, as discussed above, in determining which embodiments would be inoperative.  The MPEP states:
The presence of inoperative embodiments within the scope of a claim does not necessarily render a claim nonenabled. The standard is whether a skilled person could determine which embodiments that were conceived, but not yet made, would be inoperative or operative with expenditure of no more effort than is normally required in the art. Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984) (prophetic examples do not make the disclosure nonenabling)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Burk et al. (US 2013/0065279 Al), as evidenced by Pharkys et al. (US 2011/0201068 A1), both cited in the IDS, and in view of Stover et al. (2000), as evidenced by UniProt (2001), both of record.
Burk et al. teaches a method wherein 3-hydroxyisobutyryl-coA (3-Hib-CoA) is dehydrated to methacrylyl-CoA by 3-hydroxyisobutyryl-CoA dehydratase which is then converted to methacrylic acid (Pg. 52, Paragraph [0355] and Fig. 5), and reading on Claims 1 in part.

Burk et al. teaches a non-naturally occurring microbial organism (encompassing a recombinant/transformant), comprising a microbial organism having a methacrylic acid or methacylate ester pathway comprising exogenous nucleic acids encoding methacrylic acid or methacrylate ester pathway enzymes expressed (transformant) in a sufficient amount to produce methacrylic acid or methacrylate ester, said methacrylic acid or methacrylate ester pathway comprising:  crotonase or enoyl-CoA hydratase (dehydratase) and a method for producing methacrylic acid or methacrylate ester, comprising culturing the non-naturally occurring microbial organism under conditions and for a sufficient period of time to produce methacrylic acid or methacrylate ester (Pgs. 114, 115 and 118, Claims 1,7, 11,43 and 44), and reading on Claims 7-8.

Burk et al. also teaches wherein the culturing can occur in liquid conditions (typically, culture media is aqueous) (Pg. 32, Paragraph [0217]).

It is further inherent in the method of Burk et al. that the 3-hydroxyisobutyryl-CoA dehydratase (CoA dehydratase) would be considered to be an enoyl-CoA dehydratase as they both catalyze the dehydration of 3-hydroxyacyl-CoA substrates.
Pharkys et al. teaches that dehydration of 3-hydroxyisobutyryl-CoA by a CoA dehydratase (such as the 3-hydroxyisobutyryl-CoA dehydratase taught by Burk et al.) yields methacrylyl-CoA and that enoyl-CoA hydratases catalyze the dehydration of 3-hydroxyacyl CoA substrates (Pg. 77, Paragraph [0470]).

The teachings of Burk et al. were discussed above.

Burk et al. did not teach a method wherein in a single embodiment, the 3-hydroxyisobutyryl-CoA is converted to methacrylyl-CoA in an aqueous medium in the presence of the dehydratase,
or wherein the gene encoding a dehydratase protein is derived from Pseudomonas and has the amino acid sequence shown in SEQ ID NO: 3, as required by Claims 1, 9 and 10;
wherein the conversion is at a pH of 4-10, as required by Claim 3;
wherein the conversion is at a temperature of 5-80 °C, as required by Claim 4;
wherein the conversion is for a duration of 1 minute to 1 week, as required by Claim 5;
or wherein the aqueous medium comprises 1 mM or greater of an osmolyte, as required by Claim 6.



Stover et al. teaches that Pseudomonas aeruginosa PA01 (embodiment utilized by the claimed invention, see Specification, Pg. 6, Paragraph [0075]) encodes an enoyl-CoA hydratase (Q91514 as evidenced by Uniprot) having the amino acid sequence shown in SEQ ID NO: 3 (Pg. 962, Column 1, Lines 12-18).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Burk et al. wherein a non-naturally occurring microbial organism, comprising a methacrylic acid pathway, said methacrylic acid pathway comprising a generic enoyl-CoA hydratase (dehydratase) and comprising exogenous nucleic acids encoding methacrylic acid pathway enzymes expressed (transformant) in a sufficient amount to produce methacrylic acid, to substitute the nucleic acid Q91514 encoding enoyl-CoA hydratase (dehydratase) from Pseudomonas aeruginosa as evidenced by Stover et al. and Uniprot because this is no more than the simple substitution of a generic enoyl-CoA hydratase (dehydratase) for a known, specific enoyl-CoA hydratase (dehydratase) with the reasonable expectation of predictable results (dehydration of 3-hydroxyisobutyryl-coA [3-Hib-CoA] to methacrylyl-CoA).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results;
There would have been a reasonable expectation of success in making this substitution because Burk et al. teaches a method wherein a microorganism is transformed to express a gene encoding any enoyl-CoA dehydratase and Stover et al. as evidenced by Uniprot teaches that before the effective filing date of the instant invention the gene sequence for a specific Q91514 enoyl-CoA dehydratase was known in the art and therefore available for use in preparing a recombinant microorganism expressing the enoyl-CoA hydratase (dehydratase) from Pseudomonas aeruginosa PA01.  It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Burk et al. and Stover et al. wherein 3-hydroxyisobutyryl-coA (3-Hib-CoA) is dehydrated to methacrylyl-CoA by Q91514_PSEAE enoyl-CoA dehydratase and then converting the methacrylyl-CoA to methacrylic acid, to perform the process in an aqueous medium because the Burk et al. reference teaches that the process can be performed under liquid culture conditions which typically utilize aqueous culture media.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to have viable microorganisms capable of performing the process.  There would have been a reasonable expectation of success in making this modification because the Burk reference discloses a non-naturally occurring microbial organism, comprising a microbial organism having a methacrylic acid ore methacylate ester pathway comprising exogenous nucleic acids encoding methacrylic acid or methacrylate ester pathway enzymes expressed (transformant) in a sufficient amount to produce methacrylic acid or methacrylate ester and wherein the microorganisms can be cultured in liquid media during the process.
It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Burk et al. and Stover et al. wherein 3-hydroxyisobutyryS-coA (3-Hib-CoA) is dehydrated to methacrylyl-CoA by Q91514_PSEAE enoyl-CoA dehydratase to perform routine experimentation and optimization to discover the optimal pH, temperature, duration and buffer concentration range for performing the reaction because the reference performs the method generally.  The MPEP states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

There would have been a reasonable expectation of success in making these modifications because the determination of reaction conditions and the optimization thereof would have been within the purview of those of ordinary skill in the art.

With regard to the limitations of Claim 2, that the hydratase have a conversion rate of 50% or higher, this would be expected in the enoyl-CoA dehydratase used by the Burk et al. reference, which is the same as the hydratase claimed in instant Claim 2.

Response to Arguments

Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. 

The Applicant argues that the disclosure of Burk relied upon by the Examiner is prophetic and contains broad, speculative disclosures on biochemical pathways involved in the production of methacrylic acid and merely provides long lists of arbitrary, unproven hypothetical pathways and does not provide a basis for the claimed method (Remarks, Pg. 3, Lines 21-25 and Pg. 4, Lines 1-14).

This is not found to be persuasive for the following reasons, the cited reference was cited for teachings, which when combined with the other cited prior art, make obvious the claimed invention.  Thus, the prior art is presumed to be enabled in the absence of any evidence to the contrary, the MPEP stating: 
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980)

Even if the Burk reference has teachings of a prophetic nature, this is not evidence of non-enablement, the MPEP stating:
Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984) (prophetic examples do not make the disclosure nonenabling)

Finally, the allegation that the reference lists unproven, hypothetical pathways is not evidence of non-enablement as efficacy is not a requirement for prior art enablement, the MPEP stating:
A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006)

The Applicant alleges that there is no guidance for the ordinary artisan in the portion of the Burk reference cited by the Examiner, Paragraph [0355] and the reference does not disclose that dehydration of 3-Hib-CoA progresses by a dehydratase, or that 3-Hib-CoA can be converted into methacrylyl-CoA in an aqueous medium as claimed and therefore cannot be considered an enabling disclosure which would achieve the result in the invention with a reasonable expectation of success (Remarks, Pg. 4, Lines 15-21).

This is not found to be persuasive for the following reasons, clearly Burk et al. teaches at Paragraph [0355], Lines 6-8 that 3-Hib-CoA can be dehydrated to form methacrylyl-CoA.  Further, Fig. 5, right hand side of the reference clearly illustrates that 3-Hib-CoA is dehydrated by 3-Hydroxyisobutyryl-CoA dehydratase to form methacrylyl-CoA.  As discussed in the prior action and above, it is inherent in the method of Burk et al. that the 3-hydroxyisobutyryl-CoA dehydratase (CoA dehydratase) would be considered to be an enoyl-CoA dehydratase as they both catalyze the dehydration of 3-hydroxyacyl-CoA substrates. 
 Thus, the disclosure would be considered an enabling disclosure which would allow the ordinary artisan to achieve the claimed invention with a reasonable expectation of success, as discussed both above and in the prior action.
 
The Applicant argues that the Examiner has agreed that Burk is not enabling, referencing an Office action issued on 09/25/2014 in application 13/436,811 (Remarks, Pg. 4, Lines 22-26 and Pg. 5, Lines 1-14).

This is not found to be persuasive for the following reasons, the current Examiner was not the Examiner in Application No. 13/436,811.  Further, the instant Examiner is not bound by the prosecution history of unrelated applications and the conclusions therein by other Examiners.

The Applicant argues that based on the hypothetical and speculative disclosure of Burk, the skilled artisan before the instant invention would never know whether the arbitrary candidate genes can function to produce methacrylyl-CoA from 3-Hib-CoA with a reasonable expectation of success, as opposed to the claimed invention (Remarks, Pg. 5, Lines 15-23).

This is no found to be persuasive for the following reasons, as discussed above, clearly Burk et al. teaches at Paragraph [0355], Lines 6-8 that 3-Hib-CoA can be dehydrated to form methacrylyl-CoA.  
Further, Fig. 5, right hand side of the reference clearly illustrates that 3-Hib-CoA is dehydrated by 3-Hydroxyisobutyryl-CoA dehydratase to form methacrylyl-CoA.  As discussed in the prior action and above, it is inherent in the method of Burk et al. that the 3-hydroxyisobutyryl-CoA dehydratase (CoA dehydratase) would be considered to be an enoyl-CoA dehydratase as they both catalyze the dehydration of 3-hydroxyacyl-CoA substrates.  Thus, the disclosure would be considered an enabling disclosure which would enable the ordinary artisan to achieve the claimed invention with a reasonable expectation of success as discussed both above and in the prior action.

The Applicant argues that Stover provides nothing more than putative functions associated with certain sequences based on a sequence database search and it would not be reasonable to conclude that the skilled artisan would have been motivated to select one out of many putative sequences for use in the method of Burk.  Applicant concludes that Stover does not functionally characterize their sequences and has no teaching as to whether the putative protein thereof can function as claimed (Remarks, Pg. 5, Lines 24-31 and Pg. 6, Lines 1-2).

This is not found to be persuasive for the following reasons, Stover teaches that Pseudomonas aeruginosa PA01 (embodiment utilized by the claimed invention, see Specification, Pg. 6, Paragraph [0075]) encodes an enoyl-CoA hydratase (Q91514 as evidenced by Uniprot) having the amino acid sequence shown in SEQ ID NO: 3 (Pg. 962, Column 1, Lines 12-18).  
As this sequence is the same as that in a disclosed embodiment in the instant Specification, the enzyme is presumed to function as claimed.   Moreover, this sequence is only one of 16 putative genomic enoyl-CoA-dehydratases and it would not be unreasonable to expect the skilled artisan to test these putative enzymes for the desired function of being an enoyl-CoA-dehydratase for use in place of the generic enoyl-CoA-dehydratase disclosed in the method of Burk.

The Applicant argues that the inventors have unexpectedly found that dehydration of 3-Hib-CoA to methacrylyl-CoA progresses in an aqueous medium and at a high conversion rate, as demonstrated in the Examples (Remarks, Pg. 6, Lines 3-11).

This is not found to be persuasive for the following reasons, the Applicant has not established that the enzymatic dehydration of 3-Hib-CoA to methacrylyl-CoA in an aqueous medium is in any way unexpected or surprising, particularly as the Burk et al. reference teaches that the process can be performed under liquid culture conditions which typically utilize aqueous culture media.  Applicant has not provided any evidence on the record to support the allegation that a conversion rate of 50% or higher is indeed unexpected or surprising.  The MPEP states:
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992)


Conclusion

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  








For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        02/25/2021

/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653